Citation Nr: 0636899	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  95-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death based on in-service ionizing radiation 
exposure.

2.  Entitlement to dependents' educational assistance 
benefits (DEA) provided under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran had active service in the United States Air Force 
from June 1954 to December 1957.  He died in December 1993.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

In October 1996, the Board denied service connection for the 
cause of the veteran's death based on claimed in-service 
microwave radiation exposure.  The claims for service 
connection for the cause of the veteran's death as a result 
of exposure to ionizing radiation during service, and 
entitlement to Chapter 35 educational assistance benefits 
were then remanded by the Board.  In September 1997, August 
1998, and November 2000, the claims were again remanded to 
the RO to have additional development completed.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1993; the immediate 
cause of death was chronic myelomonocytic leukemia (CMML).

2.  At the time of his death, he was not in receipt of 
service connection for any condition.  

3.  The veteran was not exposed to ionizing radiation in 
service.

4.  The veteran's CMML did not develop in-service, it was not 
aggravated in service, or within one year of separation from 
service, and it is not otherwise causally related to service.
CONCLUSIONS OF LAW

1.  A disability incurred in service did not contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §1310(a) (West 2002); 38 C.F.R. § 3.312 
(2006).

2.  The statutory requirements for DEA benefits under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service Connection for Cause of the Veteran's Death

A.  Duties to Notify and Assist

As required by the 38 U.S.C.A. § 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The initial agency decision was made many years prior to the 
enactment of 38 U.S.C.A. § 5103(a) and therefore, it was not 
possible to provide proper notification before initial 
adjudication.  

Here, the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her 
claim, in December 2000 and June 2005.  The appellant was 
not, however, provided with notice of the type of evidence 
necessary to establish an effective date for the issue on 
appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Despite the inadequate notice provided to the 
appellant on this issue, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As the appellant's claim is denied, there will be no 
effective date assigned, and as such, there can be no 
possibility of any prejudice to the claimant. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, 
the evidence includes the veteran's service personnel 
records, VA and private treatment records of the veteran, the 
veteran's death certificate, and statements from the 
appellant.  The VA's duty to assist the veteran pursuant to 
38 C.F.R. §§ 3.309 and 3.311 will be discussed in detail 
below.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

B.  Analysis

The veteran's service medical records were negative for any 
diagnosis of cancer.  His service personnel records show he 
was assigned to the 21st Air Division (SAC), 55th Armament 
Electronics Maintenance Squadron, 55th Reconnaissance Wing M 
(SAC), Forbes Air Force Base, Topeka, Kansas; and the 4080th 
Armament and Electronics Maintenance Squadron, at Turner AFB, 
Georgia, and then Laughlin AFB, Texas.  He was assigned to 
temporary duty with a civilian contractor in Los Angeles 
California, the Ramo-Woolridge Corporation (now TRW) for 78 
days starting on October 9, 1956.  He was also assigned to 
temporary duty at March Air Force Base, near Riverside, 
California, with the 4070th Support Wing from March 13, 1957, 
to April 29, 1957.

The veteran was diagnosed with CMML in October 1992.  In a 
letter dated in April 1993, the veteran stated that while in 
service he was working on a secret project to develop the U-2 
spy plane (Operation DRAGON LADY) near the Nevada nuclear 
test site (NTS) from June 1957 to August or September 1957, 
during Operation PLUMBBOB.  He contends that he and fellow 
servicemen were given vehicles to explore the NTS on 
weekends.  However, he maintained that he was never informed 
to stay away from any area marked "Ground Zero," the exact 
spot of nuclear detonations, so the servicemen continued to 
explore several of these ground zero locations.  He 
essentially maintained that his CMML was caused by this 
inservice exposure while exploring the NTS on weekends.  A 
physician's letter dated in October 1993 stated that the 
veteran's leukemia may have been caused by excessive 
radiation exposure.

The veteran died on December [redacted], 1993.  According to the 
official Certificate of Death, he died as a direct result of 
CMML.  

The appellant requests service connection for the cause of 
the veteran's death.  She contends that the veteran developed 
CMML while exploring ground zero of the Nevada nuclear test 
site (NTS) with fellow servicemen on weekends while on 
temporary duty at March Air Force Base, near Riverside, 
California, with the 4070th Support Wing in 1957.  It is also 
contended that the veteran was exposed to ionizing radiation 
while stationed in Topeka Kansas.  She also notes that the 
veteran died as a result of CMML, which is only caused by 
exposure to ionizing radiation.  The appellant maintains that 
the veteran was not exposed to ionizing radiation after 
separation from service.  

In a letter dated in December 1994, the Defense Nuclear 
Agency (DNA, now Defense Threat Reduction Agency (DTRA)) 
stated that historical records show that the veteran was 
assigned to the 4080th Armament and Electronics Maintenance 
Squadron, at Turner AFB, Georgia, and then Laughlin AFB, 
Texas.  The DNA noted that the veteran contended that he 
entered the NTS on weekends in 1957 and was exposed to 
radiation.  DNA also noted that the only nuclear test 
conducted at the NTS that year was Operation PLUMBBOB from 
May to October 1957.  A search of morning reports for the 
Squadron found no temporary duty for the veteran to the NTS.  
DNA also noted that the veteran had special training at Ramo-
Woolridge Corporation in Los Angeles, California, with 
respect to Project DRAGON LADY.  DNA noted that Project 
DRAGON LADY was not associated with US atmospheric nuclear 
testing.  DNA did note that the Ramo-Woolridge Corporation 
did conduct Project 1.9, "Spectra of Ground Shocks Produced 
by Nuclear Detonations," at Operation PLUMBBOB, but there 
was no reference to the veteran in connection with this 
project.  DNA also noted that their office only dealt with 
atmospheric testing and the occupation of Hiroshima and 
Nagasaki.

The Board, in an October 1996 decision, denied service 
connection for cause of the veteran's death based on 
inservice exposure to microwave radiation while the veteran 
was working on the development of the U-2 spy plane 
(Operation DRAGON LADY).  See generally Rucker v. Brown, 10 
Vet. App. 67, 69, 71-72 (1997) (citing The Microwave Problem, 
Scientific American, September 1986; Effects upon Health of 
Occupational Exposure to Microwave Radiation (RADAR), 
American Journal of Epidemiology, Vol. 112, 1980; and 
Biological Effects of Radiofrequency Radiation, United States 
Environmental Protection Agency, September 1984) (The Court 
of Appeals for Veterans Claims has taken judicial notice that 
radar equipment emits microwave-type, non- ionizing 
radiation.  Therefore, such exposure is not the type of 
radiation exposure addressed by the VA regulations found at 
38 C.F.R. §§ 3.309, 3.311).  The issue of entitlement to 
service connection for the cause of the veteran's death based 
on exposure to ionizing radiation was remanded for further RO 
development.  

In November 1996, the RO attempted to seek ionizing radiation 
exposure data from the civilian contractor (Ramo-Woolridge 
Corporation) referenced in the veteran's military orders in 
respect to Operation DRAGON LADY.  However, no radiation 
exposure data was obtained.  In a letter dated in November 
1996, the Department of the Air Force Data Center at 
Armstrong Laboratory (AFMC) noted that it had no radiation 
exposure date regarding the veteran.  A letter from the U.S. 
Department of Energy (DOE) dated in November 1996 is of 
record.  The DOE noted that it had no radiation exposure date 
regarding the veteran.  The DOE also noted that the "no 
record" statement does not necessarily indicate lack of 
participation in a nuclear test.  

The RO, in October 1997, mailed a request for information to 
Reynolds Electrical and Engineering Co., and that apparently 
the request was forwarded to the Department of Energy (DOE).  
The DOE response in November 1997 was essentially the same as 
the previous response received in November 1996.  The DOE 
again advised that the "no record" statement on the form 
provided did not necessarily indicate lack of participation.  
A request to the National Personnel Records Center was 
returned with the suggestion that the RO contact the DNA.

A radiation review memorandum from the VA Chief Public Health 
Environmental Hazards Officer dated in December 1999 is of 
record.  It noted, in part, that the veteran believed that he 
was exposed to radiation in service while driving around the 
NTS in 1957.  It was also noted that no Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141) 
regarding the veteran was available.  In addition, it was 
noted that the DNA, DOE, U.S. Army Ionizing Radiation 
Dosimetry Center or the Department of the Air Force Data 
Center at Armstrong Laboratory (AFMC) were unable to provide 
radiation dose information.  Therefore, a radiation dose 
estimate for the veteran could not be prepared.  In a letter 
dated in December 1999, the Director of the VA Compensation 
and Pension Service noted that an opinion of the Under 
Secretary for Health regarding the relationship between the 
veteran's CMML and exposure to radiation in service.  The 
Director noted that, because the evidence in file failed to 
establish that the veteran was exposed to ionizing radiation 
in service, the Under Secretary's staff was unable to provide 
a statement regarding the cancer and radiation exposure in 
service.  

A letter from the DTRA dated in September 2001 stated that 
available historical records do not document the veteran's 
participation in US atmospheric testing.  The RO obtained an 
October 2001 memorandum from the Chief of the Radiation 
Protection Division of the USAF Radioisotope Committee at the 
Air Force Medical Operations Agency, Office of the Surgeon 
General, which stated that the USAF Master Radiation Registry 
was searched, and that there was no exposure data pertaining 
to the veteran.  

A second radiation review memorandum dated in March 2006 from 
the VA Chief Public Health Environmental Hazards Officer is 
of record.  In that report, it was noted that the DTRA could 
not document the veteran's participation in US atmospheric 
testing and the Air Force found no record of radiation 
exposure; therefore, a radiation dose estimate for the 
veteran could not be prepared.  

Under the law, service connection can be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests cancer to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

With respect to the claim that CMML, the cause of the 
veteran's death, is the result of in-service radiation 
exposure, such a claim may be demonstrated by three 
alternative methods.  First, if veteran participated in a 
radiation-risk activity as defined by regulation later 
develops one of the diseases listed at 38 C.F.R. § 3.309(d), 
a rebuttable presumption of service connection arises.  See 
38 C.F.R. §§ 3.307, 3.309.  The diseases listed in 38 C.F.R. 
§ 3.309(d) are ones in which the VA Secretary has determined 
that a positive association with radiation exposure exists.  
Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (i.e., one 
that may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b), or if it is established by competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease), provided that the VA Under Secretary 
of Benefits determines that a relationship, in fact, exists 
between the disease and the veteran's radiation exposure in 
service.  Third, service connection may be established by 
competent evidence establishing the existence of a medical 
nexus between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).

When a radiation-exposed veteran manifests CMML, the disorder 
shall be considered to have been incurred in or aggravated 
during active military, naval, or air service, 
notwithstanding that there is no record of evidence of such 
disease during a period of such service.  38 U.S.C.A. § 
1112(c)(1), (c)(2)(A); 38 C.F.R. § 3.309(d)(1), (d)(2)(i).  
The term "radiation-exposed veteran" means a veteran who, 
while serving on active duty, participated in a radiation-
risk activity.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  38 U.S.C.A. § 
1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3)(ii)(A).  The term 
"onsite participation" means, in part, during the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft or other equipment used in 
direct support of the nuclear test.  38 C.F.R. 
§ 3.309(d)(3)(D)(3)(iv)(A).  Alternatively, onsite 
participation could also mean presence at the test site or 
other test staging area in the six months following the 
nuclear test to perform official military duties related to 
the nuclear test including decontaminating test-related 
equipment.  38 C.F.R. § 3.309 (d)(3)(D)(3)(iv)(B).  The tests 
conducted at the NTS during the veteran's period of service 
include Operation TEAPOT, from February 18, 1955 through June 
10, 1955, and Operation PLUMBBOB, from May 28, 1957 to 
October 22, 1957.  38 C.F.R. § 3.309(d)(3)(D)(3)(v)(K), (N).  

The Board notes the contention of the appellant that the 
veteran was exposed to radiation while exploring around the 
NTS in 1957.  Even assuming without deciding that the 
veteran's exploring of the NTS on weekends constituted 
official duty under 38 C.F.R. § 3.309(d)(3)(D)(3)(iv)(A), the 
veteran's service personnel records, noted above, place him 
on temporary duty in California in January 1957 and from 
March 13, to April 29, 1957.  These dates are obviously prior 
to the start of Operation PLUMBBOB, and therefore, there is 
no record that the veteran was in California or Nevada during 
Operation PLUMBBOB or during the six months following the 
nuclear tests.  See 38 C.F.R. § 3.309(d)(3)(D)(3)(v)(N), 
supra.  Therefore, while the Board does not doubt the 
sincerity of the appellant's claim, the Board is not bound to 
accept uncorroborated statements as to the veteran's 
assignments in service, much less whether he was exposed to 
radiation or whether he has residuals of the claimed 
exposure.  See, e.g., Gaines v. West, 11 Vet. App. 353 
(1998); see also, Simington v. West, 11 Vet. App. 41 (1998).  
This is particularly true where the veteran's service 
personnel records affirmatively rebut the appellant's 
contentions.  Therefore, entitlement to service connection 
under the provisions of 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309, are not warranted.  

CMML is also listed under 38 C.F.R. § 3.311(b)(2)(i) as a 
"radiogenic" disease, found any time after service in an 
ionizing radiation exposed veteran, which may be medically 
related to such exposure.  38 C.F.R. § 3.311(b)(5)(ii).  As 
indicated above, a grant of service connection for a 
"radiogenic" disease may be established if the VA Under 
Secretary for Benefits determines that such disease is, in 
fact, related to a particular veteran's exposure to ionizing 
radiation exposure while in service.  this regulation 
provides special procedures for evidentiary development and 
adjudication of a claim, it does not create a presumption for 
service connection.  In cases containing allegations of 
participation in atmospheric nuclear weapons test 
participation, if military records do not establish presence 
at or absence from a site at which exposure to radiation is 
claimed to have occurred, the veteran's presence at the site 
will be conceded.  38 C.F.R.§ 3.311(a)(4)(i).  Neither the 
veteran nor his survivors may be required to produce evidence 
substantiating exposure if the information in the veteran's 
service records or other records maintained by the Department 
of Defense is consistent with the claim that the veteran was 
present where and when the claimed exposure occurred.  38 
C.F.R. § 3.311(a)(4)(ii).

The Board notes that 38 C.F.R. § 3.311 only requires a 
request of dose estimates from the appropriate office of the 
Department of Defense, and obtaining any available records of 
the veteran's Record of Occupational Exposure to Ionizing 
Radiation, if any.  38 C.F.R. § 3.311(a).  Those requests 
were made, many government entities were contacted in an 
attempt to determine if the veteran was exposed to radiation 
in service, and all replies were in the negative.  Hence, 
there are no service personnel or medical records, or other 
records, which inform of any ionizing radiation exposure.  In 
addition, the veteran's service personnel records clearly 
indicate that the veteran was not stationed in California or 
Nevada during the period of Operation PLUMBBOB or during the 
six-month period thereafter.  See 38 C.F.R.§ 3.311(a)(4)(i), 
supra.  Therefore, service connection for the cause of the 
veteran's death is not warranted under this regulation.  

Service connection for a condition claimed to be due to 
radiation exposure can be established by showing that the 
disease was incurred during, or aggravated by, service or as 
result of some event during service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303.  With regard 
to medical evidence, an assessment or opinion by a health 
care provider is never conclusive and is not entitled to 
absolute deference.  Post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  In sum, the weight to be accorded 
medical evidence must be determined by the quality of the 
evidence and not necessarily by its quantity or source.  
Therefore, the Board affords little probative weight to the 
physician's statement that the veteran's cancer "may have 
been caused by excessive radiation exposure."  There is no 
medical or other evidence that CMML is otherwise causally 
related to the veteran's period of service.  CMML was first 
diagnosed during in 1992, and there is no competent evidence 
that it existed proximate in time to service.  Hence, CMML 
did not develop and it was not aggravated in service. 

The veteran, prior to his death, and his widow have submitted 
arguments that his CMML resulted from ionizing radiation 
exposure caused by Operation PLUMBBOB or by radiation 
exposure while he was stationed in Topeka, Kansas, that such 
radiation exposure caused his death due to CMML, and that 
CMML is only caused by radiation exposure.  These opinions 
can only be made by medical professionals, not lay people.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(professional opinions are required to address areas of 
knowledge requiring expertise). 

Hence, absent any such evidence of ionizing radiation 
exposure in service, and given the exhaustion of official 
channels for developing evidence of such exposure, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for CMML, the cause of the 
veteran's death, based on ionizing radiation exposure, either 
based on presumptive service connection pursuant to 38 C.F.R. 
§ 3.309, based on official determinations pursuant to 38 
C.F.R. § 3.311, or based on the weight of medical and non-
medical evidence presented.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 



2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 
38 U.S.C. Chapter 35.

The Board believes that the disposition of this case is based 
upon the operation of law.  The duties to notify and assist 
are inapplicable where the law is dispositive of the matter.  
See Manning v. Principi, 16 Vet. App. 534 (2002). 

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. § 3.807, 38 C.F.R. §§ 
21.3020, 21.3021.

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects that the veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death.  Accordingly, 
the claimant or the or any of the veteran's children cannot 
be considered an "eligible person" entitled to receive 
educational benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 
3.807; 38 C.F.R. § 21.3021(a).

Because the basic criteria under the law for eligibility for 
DEA benefits, the law is dispositive without regard to any 
other facts in the case.  Where the law is dispositive, the 
claim must be denied on the basis of absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appeal is denied.  Accordingly, the appeal 
for DEA benefits is denied as a matter of law.




ORDER

Service connection for the cause of the veteran's death based 
on in-service ionizing radiation exposure is denied.

Entitlement to DEA benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


